Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EX PARTE QUAYLE
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Plurality of Contacts 3, Cylindrical Wall 221, and Rear Wall 222.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-20 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Peng et al. (US. 2019/0237889 A1) teaches “An electrical connector comprising: an insulative front housing defining a cylindrical configuration with a mating cavity ”(Connector 30, housing 31, contact 40, and cavity 32)
Peng et al. (US. 2019/0237889 A1) does not teach “wherein the rear housing is categorized with two types adapted to be mutually exclusively assembled to the front housing selectively, of which a first type defines a cable exit in the cylindrical wall for allowing cable extension in a vertical direction perpendicular to the front-to-back direction, and a second type defines the cable exit in the rear wall for allowing cable extension in the front-to-back direction.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-11 are dependent on claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 12 Peng et al. (US. 2019/0237889 A1) teaches “An electrical connector comprising: 
 (Connector 30, housing 31, contact 40, and cavity 32)
Peng et al. (US. 2019/0237889 A1) does not teach “a middle retaining section retained to the front housing, and a rear connecting section rearwardly extending into the front receiving space for connecting to one corresponding wire; wherein the cylindrical wall includes a plane bottom face with a downwardly extending mounting post thereon.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 12, these limitations, in combination with remaining limitations of claim 12, are neither taught nor suggested by the prior art of record, therefore claim 12 is allowable.
Claims 13-16 are dependent on claim 12 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 17 Peng et al. (US. 2019/0237889 A1) teaches “A method of making an electrical connector comprising steps of: providing an insulative front housing with a mating cavity; assembling a plurality of contacts into the front housing wherein each contact  (Connector 30, housing 31, contact 40, and cavity 32)
Peng et al. (US. 2019/0237889 A1) does not teach “wherein the rear housing is categorized with two types adapted to be mutually exclusively assembled to the front housing selectively, of which a first type defines a cable exit in the cylindrical wall for allowing cable extension in a vertical direction perpendicular to the front-to-back direction, and a second type defines the cable exit in the rear wall for allowing cable extension in the front-to-back direction.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 17, these limitations, in combination with remaining limitations of claim 17, are neither taught nor suggested by the prior art of record, therefore claim 17 is allowable.
Claims 18-20 are dependent on claim 17 and are therefore allowable for the same reasons.  
Conclusion
 This application is in condition for allowance except for the following formal matters: See Objections Above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NADER ALHAWAMDEH/
Examiner, Art Unit 2831
/ABDULLAH A RIYAMI/           Supervisory Patent Examiner, Art Unit 2831